—Order unanimously affirmed without costs. Memorandum: Supreme Court did not improvidently exercise its discretion in denying the motion of SS. Peter and Paul Roman Catholic Church Society of Depew and Diocese of Buffalo (defendants) for a change of venue from Niagara County to Erie County. Venue was properly designated in Niagara County by plaintiffs (see, CPLR 503 [a]), and defendants did not make the required detailed evidentiary showing that “the convenience of material witnesses and the ends of justice will be promoted by the change” (CPLR 510 [3]; see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173). Significantly, defendants presented no proof that a trial in Niagara County will inconvenience defense witnesses. Thus, we reject defendants’ contention that, because this is a transitory action, venue should be in Erie County where the cause of action arose (see, O’Brien v Vassar Bros. Hosp., supra, at 173-174; Clinton v Griffin, 176 AD2d 501, 502). (Appeal from Order of Supreme Court, Niagara County, Joslin, J.—Change of Venue.) Present—Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.